Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 04/13/2022. Claims 1, 8, 14 have been amended. Claims 1-20 are now pending in this Application.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-, 5, 7-12, 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (U.S. Pub No. 2018/0150749 A1), and in view of Panda et al (U.S. Pub No. 2015/0356085 A1).

As per claim 1, Wu discloses a computer-implemented artificial intelligence (AI) interaction method, the method comprising: 
selecting, by using the configuration, an artificial intelligence model to respond to a query (Par [0081] the AI entity associated with the query may be selected); 
generating a response to the query using the selected artificial intelligence model by running the selected artificial intelligence model (Par [0091] the AI entity provide information associated with the input); and 
receiving the response to the query from the selected artificial intelligence model (Par [0097] receive response from the AI). 
Wu respond to an input query but does not explicitly disclose mapping an input including a query and a dataset into a configuration; respond to a dataset.
However, Panda discloses respond to a dataset and running the selected artificial intelligence model on the dataset (par [0032] mapping a list of input parameters to a dataset).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Panda into the teachings of Wu in order to provide accurate the future events (Par [0002]).     
As per claim 2, Wu discloses the method of claim 1, wherein the artificial intelligence model responds to the query based on artificial intelligence configuration files (Par [0097]). As per claim 3, Panda discloses the method of claim 1, wherein the generating generates the response for a dataset (par [0030]). As per claim 4, Wu discloses the method of claim 1, wherein the query comprises a natural language query (par [0100]). As per claim 5, Wu discloses the method of claim 1, wherein the generating generates the response for a dataset, wherein the query comprises a natural language query, wherein a first model combines the dataset and the natural language query to a configuration, and wherein the selecting selects the artificial intelligence model based on the first model (Par [0146]). As per claim 7, Wu discloses the method of claim 1, embodied in a cloud-computing environment (par [0186]). As per claim 8, Wu discloses a computer program product for artificial intelligence (AI) interaction, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform: 
selecting an artificial intelligence model to respond to a query (Par [0081] the AI entity associated with the query may be selected);
generating a response to the query using the selected artificial intelligence model by running the selected artificial intelligence model (Par [0091] the AI entity provide information associated with the input); and 
receiving the response to the query from the selected artificial intelligence model (Par [0097] receive response from the AI). 
Wu respond to an input query but does not explicitly disclose mapping an input including a query and a dataset into a configuration; respond to a dataset.
However, Panda discloses respond to a dataset and running the selected artificial intelligence model on the dataset (par [0032] mapping a list of input parameters to a dataset).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Panda into the teachings of Wu in order to provide accurate the future events (Par [0002]).     As per claim 9, Wu discloses the computer program product of claim 8, wherein the artificial intelligence model responds to the query based on artificial intelligence configuration files (par [0097]). As per claim 10, Panda discloses the computer program product of claim 8, wherein the generating generates the response for a dataset (Par [0030]). As per claim 11, Wu discloses the computer program product of claim 8, wherein the query comprises a natural language query (par [0100]). As per claim 12, Wu discloses the computer program product of claim 8, wherein the generating generates the response for a dataset, wherein the query comprises a natural language query, wherein a first model combines the dataset and the natural language query to a configuration, and wherein the selecting selects the artificial intelligence model based on the first model (par [0146]). As per claim 14, Wu discloses an artificial intelligence (AI) interaction system, the system comprising: 
a processor; and a memory, the memory storing instructions to cause the processor to perform: 
selecting an artificial intelligence model to respond to a query (Par [0081] the AI entity associated with the query may be selected);
generating a response to the query using the selected artificial intelligence model by running the selected artificial intelligence model (Par [0091] the AI entity provide information associated with the input); and 
receiving the response to the query from the selected artificial intelligence model (Par [0097] receive response from the AI). 
Wu respond to an input query but does not explicitly disclose mapping an input including a query and a dataset into a configuration; respond to a dataset.
However, Panda discloses respond to a dataset and running the selected artificial intelligence model on the dataset (par [0032] mapping a list of input parameters to a dataset).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Panda into the teachings of Wu in order to provide accurate the future events (Par [0002]).     As per claim 15, Wu discloses the system of claim 14, wherein the artificial intelligence model responds to the query based on artificial intelligence configuration files (par [0097]). As per claim 16, Panda discloses the system of claim 14, wherein the generating generates the response for a dataset (Par [0030]). As per claim 17, Wu discloses the system of claim 14, wherein the query comprises a natural language query (Par [0100]). As per claim 18, Wu discloses the system of claim 14, wherein the generating generates the response for a dataset, wherein the query comprises a natural language query, wherein a first model combines the dataset and the natural language query to a configuration, and wherein the selecting selects the artificial intelligence model based on the first model (Par [0146]). As per claim 20, Wu discloses the system of claim 14, embodied in a cloud-computing environment (Par [0186]).






Claims 6, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (U.S. Pub No. 2018/0150749 A1), and Panda et al (U.S. Pub No. 2015/0356085 A1) and further in view of Raman et al (U.S. Pub No. 2009/0006399 A1).

As per claim 6, Wu does not explicitly disclose the method of claim 5, wherein a description for each column within a table input from the dataset are encoded using a transformer encoder to provide a feature representation for each column, further comprising encoding the query using the transformer encoder to project the query to a same feature space of the column description, and wherein, for each of the feature representation, concatenating the feature representation with the query feature representation to form a joint representation of the column and the query.
However, Raman discloses wherein a description for each column within a table input from the dataset are encoded using a transformer encoder to provide a feature representation for each column, further comprising encoding the query using the transformer encoder to project the query to a same feature space of the column description, and wherein, for each of the feature representation, concatenating the feature representation with the query feature representation to form a joint representation of the column and the query (Par [0079, 0102]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Raman into the teachings of Wu as modified by Panda in order to improve the compression data (Par [0024]).
As per claim 13, Wu does not explicitly disclose the computer program product of claim 12, wherein a description for each column within a table input from the dataset are encoded using a transformer encoder to provide a feature representation for each column, further comprising encoding the query using the transformer encoder to project the query to a same feature space of the column description, and wherein, for each of the feature representation, concatenating the feature representation with the query feature representation to form a joint representation of the column and the query.
	However, Raman discloses wherein a description for each column within a table input from the dataset are encoded using a transformer encoder to provide a feature representation for each column, further comprising encoding the query using the transformer encoder to project the query to a same feature space of the column description, and wherein, for each of the feature representation, concatenating the feature representation with the query feature representation to form a joint representation of the column and the query (Par [0079, 0102]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Raman into the teachings of Wu as modified by Panda in order to improve the compression data (Par [0024]).

As per claim 19, Wu does not explicitly disclose the system of claim 18, wherein a description for each column within a table input from the dataset are encoded using a transformer encoder to provide a feature representation for each column, further comprising encoding the query using the transformer encoder to project the query to a same feature space of the column description, and wherein, for each of the feature representation, concatenating the feature representation with the query feature representation to form a joint representation of the column and the query.
However, Raman discloses wherein a description for each column within a table input from the dataset are encoded using a transformer encoder to provide a feature representation for each column, further comprising encoding the query using the transformer encoder to project the query to a same feature space of the column description, and wherein, for each of the feature representation, concatenating the feature representation with the query feature representation to form a joint representation of the column and the query (Par [0079, 0102]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Raman into the teachings of Wu as modified Panda in order to improve the compression data (Par [0024]).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday to Thursday from 9:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
July 30, 2022



/THU N NGUYEN/Examiner, Art Unit 2154